Citation Nr: 1742169	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-42 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from December 1995 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2015, the Board denied service connection for sleep apnea.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 order, pursuant to a Joint Motion for Remand (JMR), filed by representatives for the Veteran and the VA Secretary, the Court vacated the July 2015 Board decision and remanded the matter for appropriate action.

In June 2016 and February 2017, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, there is competent evidence showing the Veteran's sleep apnea manifested in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his in-service symptoms of difficulty sleeping, snoring, halted breathing, and daytime fatigue were manifestations of his later diagnosed sleep apnea. 

Resolving reasonable doubt in favor of the Veteran, there is competent evidence showing the Veteran's sleep apnea manifested in service.

Service treatment records are silent for treatment or diagnosis for sleep apnea. However, a July 2007 service treatment visit for mental health concerns did note difficulty sleeping and feeling daytime fatigue.

The Veteran separated from service in October 2007. In January 2009, the Veteran inquired with a doctor regarding his inability to sleep, constant fatigue, and weight gain. See March 2009 Veteran statement. Dr. C.L. determined the patient presented with symptoms suggestive of obstructive sleep apnea. A subsequent polysomnography revealed obstructive sleep apnea. See January 2009 Walter Reed Army Medical Center sleep study lab. 

The Veteran contends he began having the symptoms of snoring, trouble sleeping, daytime fatigue, and daytime drowsiness his last two years in the military. An October 2009 buddy statement from a soldier who trained and deployed with the Veteran reported observing the Veteran toss and turn at night, snore loudly, have episodes of halted breathing during sleep, complain of daytime fatigue, and fall asleep during the day. 

Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board gives the Veteran's reported in-service symptoms great probative weight. The Veteran is competent to report these symptoms, and these reported symptoms are credible, as they are consistent with the October 2009 buddy statement. The Veteran reports he went to see Dr. C.L. for these symptoms in January 2009. Dr. C.L. noted the Veteran's reported symptoms were suggestive of sleep apnea, and was subsequently diagnosed with sleep apnea by polysomnography. 

The Board recognizes the March 2015 VA examination, June 2016 VA opinion, and March 2017 VA opinion found the Veteran's sleep apnea is not caused by or related to service. These opinions are inadequate because the examiners did not address the Veteran's lay statements about his in-service symptoms and did not address whether these symptoms were as likely as not a manifestation of his later diagnosed sleep apnea. Notably, although the March 2015 and June 2016 VA examiners stated broadly that sleep apnea was not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints, they did not discuss the fact that it was these complaints that led the Veteran's private physician to request additional diagnostic testing that resulted in the diagnosis of obstructive sleep apnea. As such, the Board gives these opinions no probative weight. 

In summary, the Board finds there is competent and probative evidence showing the Veteran's sleep apnea manifested in service.

The Veteran also contended that his service-connected knee condition caused him to gain weight which caused or aggravated his sleep apnea. As the Board has come to a favorable determination on a direct service connection basis, there is no need to discuss the Veteran's secondary service connection contention.

Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for sleep apnea is warranted. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


